DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “deployment mechanism” of claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 7, 8, 13, and 15 are objected to because of the following informalities:  The acronym SAL should be accompanied by the full term at the first instance in each claimed invention.  Similarly, the acronyms FOV and IMU are provided in claims 1 and 2, however they are used in claims 7, 8, 13, and 15, which do not depend on claims 1 and 2.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “deployment mechanism for deploying a sensor suite” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is directed to a “round”, i.e. an apparatus, but is defined to comprise “provide a laser range finder altimeter function;”
“provide a proximity sensor for determining range to the target area;” and 
“provide for 3D LIDAR processing for target aim refinement by combing data from a SAL seeker;”
	It is not clear what these elements of the round structure are, as “provide” indicates method steps rather than structure. The metes and bounds of the claim cannot be determined.  Is it instead the intent to include a laser rangefinder, proximity sensor, and 3D LIDAR and/or SAL seeker as components of the “round”, each with their respective functions?  Further concerning the “SAL seeker”, the claim indicates that 
Claims 2, 8, and 15 require “one or more navigation sensors and inertial measurement units (IMUs)”.  The scope of such “navigation sensors” in this context is indefinite.  The term does not have an established definition in the art and the specification provides no indication of what Applicant regards as “navigation sensors” to aid in interpretation, e.g. to the extent that such differs from an IMU or any of the sensors required in the independent claims.  Rather, the specification is found to merely repeat the language of the claims and indicates simply that such sensors are “additional components”.  
Claim 3 recites the limitation "the laser altimeter" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 refers to “a laser range finder altimeter function”, but no laser altimeter is included as an element of the round. 
Claim limitation “deployment mechanism for deploying a sensor suite” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is not found to describe this “mechanism” except by the function indicated in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Further concerning claim 5, the claim indicates only that the “system” “further comprising using 3D images from the correlated data for target ID and command detonation for a target type.”  A method step of “using” is not a component of a system and the metes and bounds of the claim cannot be determined for this additional reason.
Regarding claim 7, the claim is directed to “A method for swarm navigation”, and comprises a step of “providing a plurality of rounds… the rounds comprising:” generating, receiving, determining, etc.  It is not clear what it means for a “round” itself to comprise these method steps.  It is suggested that “the rounds comprising:” be removed and the “generating” step be amended to read “…via a diode on a round”.
Claim 7 recites the limitation "the SAL seeker" in 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “determining angular bearing information, via the SAL seeker, of a leader round”.  This wording is not clear as to if this is to require that a leader round, using a SAL seeker, determines some form of “angular bearing information” , or rather if a round (e.g. follower) uses a SAL seeker to determine bearing information of a leader round. 
Claim 9 recites the limitation "the laser altimeter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
 Claim 10 recites the limitation "the sensor suite" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 13, the claim is directed to “A method for swarm navigation”, and comprises a step of “providing a plurality of rounds… each round comprising:” generating, providing, receiving, etc.  It is not clear what it means for a “round” itself, i.e. a structure, to comprise these method steps. Further, the metes and bounds of the round components (method steps?): “providing a transmitter portion” (x3) and “providing a receiver function” are additionally indefinite.  Are these to require steps of transmitting and receiving?  If not, what is actually required to ‘provide’ a “transmitter portion” of a “function” or “sensor”, “via the diode”?  Or to ‘provide’ “a receiver function via optical communications link”? 
Claim 13 recites a function/step of “determining angular bearing information, via the SAL seeker, if a follower round of any rounds in front of it”.  The language is indefinite in general and the operation performed is not clear; a grammatical error and/or missing information is apparent in “if a follower round of any rounds in front of it”.  Should the limitation establish a step of determining angular bearing information of the leader round, via the SAL seeker of a follower round?

Claims not specifically identified above are indefinite due to their dependency on at least one other indefinite claim.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As above, the “deployment mechanism for deploying a sensor suite” invokes 35 U.S.C. 112(f) or pre-

Allowable Subject Matter
As best the scope of the claims can be determined in view of the indefinite language identified above, claims 1-3 and 5-20 appear to be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art is concerned with guidance and communication in multiple missile scenarios. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103. The examiner can normally be reached M, W, Th, Fri 8:30 AM-5 PM Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW M BARKER/           Primary Examiner, Art Unit 3646